UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6588



In Re:   ALBERT CHARLES BURGESS, JR.,

                                                        Petitioner.



          On Petition for Writ of Mandamus.   (CR-92-217)


Submitted:   May 30, 2002                 Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Charles Burgess, Jr., has filed a petition for a writ

of mandamus, seeking to compel the district court to rule on his

motion to recuse the district court judge.    Because the district

court has disposed of Burgess’ motion, we dismiss the mandamus

petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2